Citation Nr: 1606786	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  10-36 130 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence to reopen a claim for service connection for the cause of the Veteran's death has been received.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


WITNESSES AT HEARING ON APPEAL

Appellant and friends  

INTRODUCTION

The Veteran had service as a recognized guerilla from June 1942 to August 1945, and served in the Regular Philippine Army from August 1945 to December 1945.  The Veteran died in September 1956.  The appellant is the Veteran's widow.

This appeal arose from a September 2009 rating decision in which the RO declined to reopen the appellant's claim for service connection for the cause of the Veteran's death on the basis that new and material evidence had not been received.  In May 2010, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2010.  In October 2010, the appellant and friends testified during a hearing before RO personnel (a copy of the transcript for which is of record).  Thereafter, the appellant filed a substantive appeal (via a VA Form 9 Appeal to the Board of Veterans' Appeals) in November 2010.

In September 2012, the Board remanded the claim on appeal for further development.  After accomplishing further action, to the extent possible, the RO declined to reopen the appellant's claim for service connection for the cause of the Veteran's death (as reflected in a September 2015 supplemental SOC (SSOC), and returned the matter to the Board.

The Board notes that, in addition to the paper claims file, the Veteran has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in VBMS reveals a January 2016 Informal Hearing Presentation submitted by the appellant's representative.  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

In August 2012, the Deputy Vice Chairman of the Board granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim  herein decided have been accomplished.

2.  In a January 2008 Board decision, the Board reopened the claim for service connection for the cause of the Veteran's death, but denied the claim for service connection on the merits.

3.  No new evidence associated with the record since the January 2008 Board decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection, or raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The Board's January 2008 decision denying the claim for service connection for the Veteran's cause of death is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R.   § 20.1100 (2015).

2.  New and material evidence to reopen the previously denied claim for service connection for the Veteran's cause of death has not been received.  38 U.S.C.A.      § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                    § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.



In a claim for Dependency and Indemnity Compensation (DIC) benefits-such as a claim for service connection for the cause of the Veteran's death-VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

As regards an application to reopen a previously denied claim, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  However, a November 2014 VA General Counsel opinion held that upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element(s) that were found insufficient in the previous denial of the claim.  VAOPGCPREC 6-2014 (Nov. 21, 2014).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; Pelegrini , 16 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 


In December 2012 and May 2015 letters, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate the previously denied claim for service connection for the cause of the Veteran's death, and addressed the requirement of submitting  new and material evidence to reopen the claim.  These letters also provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

Although the above-noted letters were provided after the rating decision on appeal, subsequently, the RO readjudicated the claim in the September 2015 SSOC, after which the appellant was afforded a period for response.  As such, the appellant is not prejudiced by the timing of the notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).   

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment and personnel records, and private medical records.  Also of record and considered in connection with the issue herein decided is the transcript of the appellant's October 2010 RO hearing along with various written statements provided by the appellant's daughter, the Veteran's friends, the appellant, and by her representative, on her behalf.  The Board finds that no further action on this claim, prior to appellate consideration, is required.

As regards the October 2010 RO hearing, the Veteran was provided an opportunity to set forth her contentions before a RO Decision Review Officer (DRO).  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.  

Here, during the October 2010 hearing, the DRO identified the issue on appeal.  With respect to the issue of whether or not to reopen a claim for service connection for the Veteran's cause of death, the DRO and the Veteran's representative elicited testimony from the appellant concerning the nature of the Veteran's disease, as well as her beliefs as to the etiology of such.  In response, the appellant detailed her assertions regarding the etiology of her husband's cause of death, including her allegations that such were the result of his service.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the DRO did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission is harmless.  Subsequent to the hearing, the Board sought further development of the claim.

The Board further finds that, as explained below, the directives of the RO's March 2012 remand have been fulfilled, to the extent possible; hence, there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As noted, the transcript of the DRO hearing has been associated with the Veteran's claims file, as requested.

Additionally, ion, in the September 2012 remand, the Board instructed that the AOJ was to provide the appellant with VCAA compliant notice, which detailed the reasons for the Board's January 2008 denial.  The AOJ was to give the appellant and her representative another opportunity to present information and/or evidence pertinent to the matter on appeal, explaining that she had a full one year period to respond.  The AOJ sent the appellant this notice in May 2015; however, no pertinent reply was received. n In addition, the AOJ scheduled the appellant for another personal hearing at the RO as she had requested, but the appellant failed to appear.  

The Board points out that, in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Moreover, VA's duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Under these circumstances, the Board finds that, with respect to additional records sought, and the additional hearing requested, no further AOJ action is required. 

Also, in the September 2012 remand, the Board also instructed the AOJ to obtain certified English translations for several letters from the appellant written in Tagalog.  The record reflects that, pursuant to the remand, the appellant's letters have been translated into English.  As such, no further AOJ action in this regard is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The appellant has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


II.  Petition to Reopen

At the time of prior denials and currently, service connection for the cause of the Veteran's death may be established for a disability incurred in or aggravated by service which either caused or contributed substantially to his death.  See 38 U.S.C.A.   § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).

Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

At the outset, the Board notes that service connection for the Veteran's cause of death previously has been considered and denied-initially, by the RO in February 1957 and again in June 2004, and, more recently, in March 2006 which lead to the January 2008 denial by the Board.  The January 2008 denial by the Board is the last final denial.

The appellant's original claim for service connection for the Veteran's cause of death was denied in a February 1957 rating decision.  The evidence of record at that time included the Veteran's service and personnel records, death certificate, as well as statements from the Veteran's neighbor and private physician.  

The Veteran's death certificate lists his cause of death as pulmonary tuberculosis.  The service treatment records reflect only acute conditions and gave a history of malaria in 1943.  These service treatment records are silent for any complaints, findings or diagnosis of tuberculosis.  A physical examination performed in December 1945, showed the Veteran's lungs and chest to be normal and no physical defects or abnormalities were noted.  An April 1944 x-ray was interpreted as within normal limits.  In addition, the Veteran reported sustaining no illnesses or injuries during his military service on his sworn processing affidavit in 1947.   

The August 1955 statements from the Veteran's neighbor and his private physician, Dr. J.G.P. were made prior to the Veteran's death.  The Veteran's neighbor's statement noted that she knew the Veteran, and that subsequent to his discharge from the service, she observed him to be pale, thin, and generally weak and bedridden.  The Veteran's neighbor noted that she believed the Veteran to be suffering from moderately severe tuberculosis.  The statement from Dr. J. G .P stated that during December 1945, the Veteran sought his services.  Dr. J. G. P. indicated that the Veteran was sickly, pale, thin, generally weak, and complained of chest pain, coughing, and loss of weight and appetite.  Dr. J. G. P. indicated that he treated the Veteran on various occasions over the years for pulmonary tuberculosis.

The essential basis for the AOJ's February 1957 denial was that the record did not establish that properly diagnosed pulmonary tuberculosis was either incurred in or the result of service.  Although notified of the denial in March 1957, the appellant did not initiate an appeal.  

The appellant's claim for service connection for the Veteran's cause of death was again denied in a June 2004 rating decision.  The evidence of record at that time included the Veteran's service and personnel records, the appellant and Veteran's marriage certificate, as well as the August 1955 statements from the Veteran's neighbor and Dr. J. G. P.  The essential basis for the AOJ's June 2004 denial was again that the Veteran's service treatment records reflected no complaint, treatment, or diagnosis of pulmonary tuberculosis.  In addition, the AOJ had asked the appellant to submit evidence to show that the Veteran's death causing condition had begun in service, however no such evidence was provided.  The AOJ also found that there was no evidence suggesting that the Veteran had been diagnosed with pulmonary tuberculosis within three years of his discharge.  As such the AOJ denied the claim for service connection for the Veteran's cause of death as the evidence failed to show that the Veteran's death causing condition began in service or was manifested to a compensable degree within the presumptive period. 

The appellant's claim for service connection for the Veteran's cause of death was again denied in a March 2006 rating decision and subsequently a January 2008 Board decision.  The evidence of record at that time included the evidence previously considered in the February 1957 and June 2004 AOJ denials, as well as the July 2007 hearing transcripts.  In addition, records from the Quezon Institute for January 1956 through September 1956, a June 2006 statement from Dr. E.F. from the Quezon Institute, July 2006 and October 2007 statements from the appellant, as well as an August 2006 statement from a friend of the Veteran were of record.

The appellant's statements reflected her belief that her husband suffered from pulmonary tuberculosis and that he acquired the disease while in the service, and that she observed the Veteran coughing upon discharge from service.  The Veteran's friend's August 2006 statement indicated that he served with the Veteran, but made no observations as to the Veteran's health while in or immediately after discharge.  

The Quezon Institute records show that the Veteran was treated for bilateral pulmonary tuberculosis from January 1956 until his death in September 1956.  In a June 2006 opinion, Dr. E. F., the Veteran's then treating physician, stated that pulmonary tuberculosis takes several years to manifest clinical symptoms and that asymptomatic pulmonary tuberculosis during service could lead to a weakened immune system resulting in the reactivation of pulmonary tuberculosis.  While the Board found these records to be new and material, the Board also found the implied relationship between the Veteran's pulmonary tuberculosis and his active service to be too tenuous to warrant a grant of service connection for the Veteran's cause of death.   

Although notified of the denial in January 2008, the appellant did not initiate an appeal.  In April 2008, the appellant filed a motion for reconsideration, which was denied by the Board in August 2008.  

Unless the Chairman orders reconsideration or one of the other exceptions to finality applies, the denial of an appellant's claims are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The Board notes that in February 2008, the appellant submitted a statement, along with copies of medical evidence that had already been received and reviewed;  specifically a medical certificate from Dr. E. F. showing treatment for pulmonary tuberculosis in January 1956.  In an April 2008 administrative decision, the AOJ notified the appellant that in order to reopen her claim, she would have to submit new and material evidence not previously submitted.  In an August 2008 letter in response to the appellant's request to reopen her claim for Dependency and Indemnity Compensation (DIC), the AOJ again notified the appellant that in order to reopen any of her claims, to include her claim for service connection for the Veteran's cause of death, she would have to submit new and material evidence not previously submitted.  

In October 2008, the AOJ again sent the appellant notice of the need to submit new and material evidence.  In December 2008, the appellant submitted a VA Form 21-4142 Authorization and Consent to Release Information form in support of her attempt to reopen her claim.  In January 2009, the AOJ again notified the appellant that in order to reopen her claims, she would have to submit new and material evidence not previously submitted.  In March 2009, the appellant again submitted statements and medical evidence which had already been received and reviewed, specifically she submitted duplicates of the Veteran's death certificate and Quezon Institute documents.  In a May 2009 letter, the AOJ again notified the appellant that in order to reopen her claim, she would have to submit new and material evidence not previously submitted.  As all the duplicative evidence and statements were received within one year of the April 2008 administrative decision, the administrative decision was not yet final as the additional evidence was received under 38 C.F.R.  § 3.156(b).  Therefore, the last final denial of the appellant's claim for service connection for the Veteran's cause of death was the January 2008 Board decision. 

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Following the January 2008 Board decision, the appellant made several attempts to reopen her claim, beginning in February 2008.  In July 2009, the appellant filed a new claim for benefits which was construed as a petition to reopen the previously denied claim.

Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R.             § 3.156(a) defines 'new' evidence as evidence not previously submitted to agency decision makers and 'material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether new material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, 'new' evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or 'merely cumulative' of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the 'new and material' analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the record since January 2008 includes additional statements from the appellant, her daughter, her representative, an affidavit from the Veteran's friends, and the transcript of the October 2012 RO hearing.  In addition, the appellant submitted the birth certificates of her two children and her own medical records as well as a February 2009 certificate from the Quezon Institute. 

The additional medical evidence received reflects the appellant's medical conditions, including pulmonary tuberculosis.  While this evidence is "new" in the sense that it was not previously before agency decision makers, none of the medical records documenting the appellant's medical conditions actually constitutes new and material evidence to reopen the previously-denied claim.  To the extent that the records show a diagnosis of pulmonary tuberculosis, they are for the appellant and not the Veteran and are irrelevant to the claim on appeal.  In addition, the February 2009 certificate from the Quazon Institute, confirms that the Veteran was admitted to the facility in January 1956 and died in September 1956, but that other than the admission cards and death certificate, which were previously considered, there were no other records for the Veteran.  Finally, the birth certificates of the appellant's two children show that they are the biological children of the appellant and the Veteran, but are irrelevant to the claim on appeal.  The Board, thus, determines that none of this evidence is "material" for purposes of reopening the claim for service connection.  Simply stated, the additional medical evidence does not relate to the basis for the prior final denial-essentially, that the evidence did not support a finding that there exists a medical nexus between the Veteran's cause of death and service.

In multiple statements dated from March 2008 to January 2014, the appellant and her daughter expressed their beliefs that the Veteran's pulmonary tuberculosis was a result of his service.  The majority of the appellant's statements expressed previously made contentions.  The appellant indicated that her husband was sick and weak as soon as he was discharged from the service.  She indicated that he coughed and had a fever but that they could only take him to a "quack doctor," and therefore had no documentation for the years immediately following the Veteran's discharge from service.  The appellant expressed her belief that the statement from Dr. E. F. in June 2006 illustrated that her husband's pulmonary tuberculosis was the result of his service.  The appellant's daughter indicated that she too was sick and that she inherited her father's "weak lungs."

In March 2009, two of the Veteran's friends signed a joint affidavit, attesting to the fact that they knew the Veteran and that he served as a recognized guerilla during World War II.  However, they did not make any observations as to the Veteran's health during or immediately after service. 

During the October 2012 RO hearing, the appellant testified that she married the Veteran in July 1945, and at that time the Veteran was already physically weak.  She testified that he always had colds and fevers.  The appellant testified that she believed that her husband first got sick while he was in service and that after he was discharged, they took him to a doctor, who said that the Veteran was weak and had weak lungs.  The appellant testified that they only had "quack doctors," and therefore no records.  The appellant testified that the Veteran developed a cough and that he began to spit up blood in 1954.  The appellant's daughter testified that her mother told her that when the appellant and the Veteran first began to live together, the Veteran was already sick and could not work and that he had weak lungs.  The Veteran's friend and fellow serviceman testified that he served with the Veteran from October 1943 to September 1945.  The Veteran's friend testified that the Veteran was very weak and sick and that he was "always coughing," but that he never went to the doctor as there were none available.

As with the medical evidence, the additional lay statements and testimony received appears to be "new," in the sense that it was not previously before agency decision makers.  However, as the substance of the lay statements and testimony received is essentially cumulative of evidence already of record, such evidence does not appear to constitute new evidence within the meaning of section 3.156(a).  

 Even if new, however, additional lay statements received from individuals not shown to have the  appropriate training and expertise to opine on the complex medical matters on which this claim turns would not provide a sufficient basis to reopen the previously denied claim for service connection.  

There is no question that a lay person is competent to report matters within his or her own personal knowledge, such as symptoms experienced or observed.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Laypersons are also competent to report on some medical matters, such as those that may be perceived through the senses.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, the specific medical matters of whether the Veteran meets the diagnostic criteria for pulmonary tuberculosis, and the etiology of any such disability (to include whether the disability is etiologically-related to his military service, and whether that disability was the Veteran's cause of death)-the matters upon which this claim turns-are complex medical matters that  fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  Hence, the lay assertions in this regard have no probative value.  

Therefore, where, as here, resolution of the appeal turns on medical matters not capable of being established by lay assertions, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for the Veteran's cause of death are not met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the appellant has not fulfilled her threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  








ORDER

As new and material evidence has not been received to reopen the claim for service connection for the cause of the Veteran's cause of death, the appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


